Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of 14 October 2010, pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
Monday
No changes.
Tuesday
No changes.
Wednesday:
I have received a request from the Group of the Greens/European Free Alliance to defer the vote relating to the 2012 calendar of part-sessions to one of Parliament's next part-sessions. They do want to vote, but at a later date. This motion will be presented by a representative of the Group of the Greens. Is anyone ready to speak?
Mr President, please excuse me; I was receiving a report about the situation in Belgium, and I did not fully understand.
If I understand correctly, this is about the vote on the 2012 calendar. Mr President, in our group, as in others, discussions are taking place on this calendar for, I repeat, 2012.
As it is not a legislative text, there is no debate and there are no amendments. We are simply voting on the calendar. We call for this vote to be postponed by one part-session and for it to therefore be held next month in Strasbourg, so that we can make contact with the other groups and see whether we cannot start taking some tentative steps towards reforming the calendar.
Mr President, this is the first time that this Parliament has voted on a calendar so far ahead of time. Yet this is not such an unusual event because, in effect, the calendar reflects what we have always done; there are no particular changes.
Contrary to what has been suggested by Mr Cohn-Bendit, it is possible to table amendments, indeed - according to the e-mail - some members intend to do so. I see no reason in delaying the vote since, if it is true that the calendar will come into effect in 2012, we will still have the power and the option to make changes in the event that they are deemed necessary.